Title: To George Washington from William Phillips, 13 October 1780
From: Phillips, William
To: Washington, George


                  
                     Sir
                     New York October 13th 1780.
                  
                  Application having been made by Brigadier Irvine and other
                     principal American Officers prisoners of war upon parole on Long Island for
                     three of their number to have the liberty of going to Philadelphia, Viz. one in
                     behalf of the Officers from the Eastern, another from those of the Southern,
                     and a third from those of the middle Colonies, for the purpose of procuring
                     Supplies for the payment of their debts, &c. His Excellency General Sir
                     Henry Clinton has been pleased to consent thereto, and three American Officers
                     will have liberty to go out in a few days, and His Excellency will signify what
                     nature of Supplies for the use of the American prisoners of War he will allow
                     to come into New York.
                  This affair necessarily requires the interposition and assistance
                     of a Commissary of Prisoners on each side to be resident with the respective
                     Armies; Letters and proposed instructions having passed between Your Excellency
                     and Sir Henry Clinton on this subject, the last of which was communicated to
                     Your Excellency by me from Elizabeth Town, it may not be improper for those
                     Appointments to be immediately put into execution.
                  Since I writ to Your Excellency this morning the British
                     Commissary General of Prisoners has received a Letter from Major Skinner
                     proposing an interview at New York to which there will be no objection,
                     Supposing the more desireable one offered by me to be held at my Quarters on
                     Long Island Should, by any Accident, be postponed or prevented. I am, Sir, with
                     due Respect, Your Excellency’s most Obedient most humble Servant
                  
                     W. Phillips
                  
               